NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

MELVIN TOOMER,                           )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-3594
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed February 7, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pasco County; Susan G. Barthle, Judge.

Melvin Toomer, pro se.



PER CURIAM.


             Affirmed.




NORTHCUTT, CRENSHAW, and ROTHSTEIN-YOUAKIM, JJ., Concur.